Citation Nr: 0402994	
Decision Date: 02/02/04    Archive Date: 02/11/04

DOCKET NO.  02-04 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for an acquired mental 
abnormality, to include generalized anxiety disorder and 
claimed as a nervous condition.      


REPRESENTATION

Veteran represented by:  Gregory D. Keenum, Esq.	


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1956 to October 
1957.    

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered by the Jackson, Mississippi, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in February 2001, which denied service connection for an 
acquired mental abnormality, to include generalized anxiety 
disorder and claimed as a nervous condition.      

In connection with this appeal, a videoconference hearing was 
held before the undersigned Veterans Law Judge, sitting in 
Washington, D.C., in June 2002. 


FINDING OF FACT

There is no medical evidence of a causal or etiological 
relationship between the veteran's acquired mental 
abnormality and active duty.


CONCLUSION OF LAW

The veteran's acquired mental abnormality, to include 
generalized anxiety disorder and claimed as a nervous 
condition, was not incurred in active duty.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2003). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This law redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  Final 
regulations implementing the law were published on August 29, 
2001, and they apply to most claims for benefits received by 
VA on or after November 9, 2000, as well as any claim not 
decided as of that date, such as the one in this case.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  

VCAA was recently revised with the enactment of the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003) (to be codified in part at 38 U.S.C.A. § 
5103).  A provision of the law authorizes the Secretary of VA 
to make a decision on a claim before the expiration of the 
one-year period provided a claimant to respond to VA's 
request for information or evidence.  This legislation, 
effective as if enacted on November 9, 2000, immediately 
after the enactment of the VCAA, supersedes the decision of 
the U. S. Court of Appeals for the Federal Circuit that 
invalidated a regulatory provision, implementing the VCAA, 
that required a response to VCAA in less than the statutory 
one-year period.  Paralyzed Veterans of America v. Sec'y of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  

First, under the VCAA, VA has a duty to notify the veteran of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002).  
There is no issue in this case as to providing an appropriate 
application form, or as to the completeness of the 
application.  In a letter dated in February 2001, the RO 
advised the veteran of what VCAA requires of VA, including 
the VA's duty to assist him; information and evidence needed 
to establish entitlement to the claim; what evidence is still 
required to establish entitlement to VA benefits; what 
evidence the VA is responsible for obtaining; what 
information the veteran must provide to help the VA assist 
the veteran in developing the claim; and when and where to 
send information and evidence.  Further, in the Statement of 
the Case (SOC) dated in October 2001 and the Supplemental SOC 
dated in July 2003, the RO set forth 38 C.F.R. § 3.159, the 
regulation pertaining to VA's duty to assist the veteran.  
The Board accordingly finds that VA has fulfilled its duty-
to-notify obligations consistent with the VCAA and Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

Second, VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  This duty 
also has been satisfied.  In particular, it is noted that all 
records relevant to the claim, including service medical 
records and private physicians' medical records, have been 
obtained and associated with the claims folder.  Further, the 
veteran was provided two VA medical examinations in 
connection with this claim, both in January 2000, and the 
reports of these examinations are in the veteran's claims 
folder. 
  
In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish a claim.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  Accordingly, a decision on 
the merits at this time would not violate the VCAA, nor 
prejudice the veteran under Bernard v. Brown, 4 Vet. App. 384 
(1993).  

II.  Service Connection for an Acquired Mental Abnormality

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
pre-existing active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).  As a general matter, service connection for a 
disability is focused upon facts, as shown by evidence: (1) 
the existence of a current disability; (2) the existence of 
the disease or injury in service; and (3) a relationship or 
nexus between the current disability and any injury or 
disease incurred during service.  See Pond v. West, 12 Vet. 
App. 341 (1999); Watson v. Brown, 4 Vet. App. 309 (1993); 
Cuevas v. Principi, 3 Vet. App. 542 (1992).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2003).
  
For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003).

Service connection may be granted on a presumptive basis for 
certain chronic disabilities when the disability in question 
is manifested to a compensable degree within a designated 
period of time after separation from active duty.  38 C.F.R. 
§§ 3.307, 3.309 (2003).  Chronic disabilities for which 
presumptive service connection could be awarded include, 
among other things, cardiovascular-renal diseases, such as 
hypertension, as well as arteriosclerosis, endocarditis, and 
myocarditis, assuming manifestation thereof to a degree of 10 
percent within one year after service.  See 38 C.F.R. 
§§ 3.307(a), 3.309(a).  To be considered for presumptive 
service connection, a veteran must have served honorably for 
a minimum of 90 days during a war or after December 31, 1946.  
38 C.F.R. § 3.307(a)(1).  A nervous or anxiety disorder of 
the type that is the subject of this claim, however, is not a 
disorder for which presumptive service connection is 
available under §§ 3.307, 3.309 (2003).   

Service connection also may be granted on the basis of 
aggravation of a pre-existing injury or disease by active 
service, which requires a showing that the disability 
increased during such service.  A specific finding that the 
increase in disability is due to the natural process of the 
disease would preclude a finding of service connection.  See 
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2003).  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 
304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

The Board has reviewed the entire record.  The veteran 
asserts that, while working as a gas bomb technician in the 
Army, he saw rabbits and dogs die as a result of exposure to 
chemicals and gases.  He maintains that, as a result, he 
suffered nervousness, which sometimes caused him to stutter.  
He also states that he did not tell anyone about his nervous 
condition in service and reported himself to be in good 
health in order to obtain a prompt discharge.  He further 
stated that he had a minor stuttering problem in service, 
which became worse after service.  See transcript of the 
videoconference hearing held in June 2002.   
  
With respect to the veteran's service medical records, which 
include enlistment medical examination report/report of 
medical history dated in May 1956 and separation medical 
examination report/report of medical history dated in 
September 1957, are devoid of any complaint of, or treatment 
for, an anxiety or nervous disorder.  Nor do they note any 
medical findings that are later attributed to a nervous or 
anxiety disorder.  

The Board notes that, in the enlistment report of medical 
history, the veteran himself reported having had a stuttering 
problem before enlistment.  This problem also was noted in 
the separation report of medical history.  However, there is 
no indication in the service medical records or post-service 
evidence as to whether stuttering is indicative of an anxiety 
or nervous disorder.  Further, because there is no evidence 
in the record indicating that the veteran had such a disorder 
before service, the issue here is not whether service 
connection is possible based on aggravation of a pre-existing 
anxiety disorder, but whether an anxiety disorder was 
incurred during service.           

As for post-service evidence submitted in support of the 
claim, the record provides the reports of two VA medical 
examinations performed in January 2000.  The report of the 
first examination (a general medical examination) discusses 
the veteran's medical history, which includes reported 
alcohol dependency.  Among other things, the VA examiner 
diagnosed the veteran with a nervous condition.  The report 
of the second VA medical examination (mental status 
examination) provides that the veteran reported that his 1990 
divorce from his first wife of 28 years caused a "bad 
nerve" problem, and that he began drinking heavily in 1990 
to control his nervous condition.  He further reported a 28-
day detoxification treatment in 1993 at a private facility.  
He reportedly remained sober for two years thereafter, but 
relapsed and again returned to the same facility in 1996 for 
a 14-day rehabilitation program.  

Following a mental status examination and an objective 
personality test, the VA examiner opined that the veteran's 
presentation, clinical interview and objective personality 
testing results collectively suggest a generalized anxiety 
disorder.  The examiner also diagnosed the veteran with 
alcohol dependence in remission.  The examiner concluded: 
"The veteran reports no emotional problems [in service] and 
it appears, by his telling, that he began suffering from 
anxiety at the time of his divorce from his first spouse.  It 
was at that time in his life (1991) that he reports he began 
using alcohol heavily in an attempt to control anxious 
feelings."  See January 2000 VA examination report.   

The record also indicates that the veteran was treated by 
several private physicians for anxiety.  First, the record 
contains two statements from Dr. L. D., dated in November 
1999 and January 2001.  In November 1999, Dr. L. D. indicated 
that he had treated the veteran since February 1996 for 
severe anxiety, hypertension, gastrointestinal dyspepsia, 
arthritis, and alcoholism.  Dr. L. D.'s January 2001 
statement provides that the veteran has had a history of 
alcohol abuse and major depression, and that the veteran has 
"moderate anxiety."  

Second, the record contains a letter from Dr. J. M. dated in 
February 2000.  Dr. J. M. diagnosed the veteran with anxiety, 
among other things, and opined that the veteran is "disabled 
because of his nervous condition."  

The claims folder also contains treatment records from a 
private medical facility noting a diagnosis of alcoholism in 
July 1990.  The records, dated in May 1994, further show that 
he was treated at this facility for alcohol abuse and related 
matters, including alcohol withdrawal problems.  The veteran 
was noted to have a dependent personality with avoidance 
features in June 1994.   The veteran again reported to this 
facility for alcohol dependence in early 1996, at which time 
he reported prior arrests for driving under the influence of 
alcohol and public drunkenness.  In early 1999, the veteran 
was again seen several times for chronic alcohol dependency 
and impending alcohol withdrawal syndrome.  In September 
1999, a physician at this facility found that the veteran 
could not control his ability to take anxiety medications as 
prescribed (the veteran apparently had overdosed) and 
diagnosed him with acute exacerbation of anxiety.  Nothing in 
these records attributes alcohol abuse or anxiety to service.  

The record also contains a decision of the Social Security 
Administration (SSA) dated in January 1993, finding that the 
veteran had been "disabled" as defined under the Social 
Security Act since December 31, 1991 through the date of the 
decision due to, among other things, severe arthritis in the 
left shoulder, severe hip and leg pain, and chronic 
obstructive pulmonary disease.  SSA medical records dated 
between mid and late 1992 and found with the SSA decision 
noted that the veteran had reported nervousness and sleeping 
problems.  These records constitute the first medical 
evidence of reported nervousness, dated more than three 
decades after discharge.  Further, nothing in these records 
attributes any noted disease or disorder, including reported 
nervousness and sleeping problems, to service.    

The record also contains a statement of Ms. C. B., the 
veteran's friend, to SSA dated in December 1992.  She stated 
her belief that the veteran, who apparently had been 
unemployed for over a year prior to the date of this 
statement, was "very depressed," possibly "suicidal," and 
"on the verge of a nervous breakdown." 

All of the medical evidence described above indicates that 
the veteran has an anxiety disorder, which a VA medical 
examiner attributed to the veteran's 1990 divorce from his 
first spouse.  In fact, the veteran himself reported at the 
VA examination that the divorce caused his nervous condition 
and that he began drinking alcohol to manage it.  
Significantly, there is no in-service or post-service medical 
evidence attributing the veteran's nervousness, anxiety, 
depression, or alcohol abuse to active duty.  Further, the 
Board notes that the records of Dr. L. D., who treated the 
veteran for anxiety and alcoholism, and Dr. J. M., who opined 
that the veteran was disabled due to a nervous condition, do 
not include supporting evidence of clinical findings or 
diagnostic testing results.  

The Board notes that, at the June 2002 hearing before the 
undersigned, the veteran testified that he was treated for a 
nervous condition by three private physicians before 1991.  
He further stated that all three physicians are deceased and 
that their records are not available.  While it may be true 
that the veteran had a nervous condition of some type before 
1991 (and perhaps before the 1990 divorce), the Board 
requires medical evidence or an opinion from an individual 
qualified to render a medical diagnosis or opinion for the 
purposes of determining service connection.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992) (the resolution of 
issues involving medical knowledge, such as diagnosis of a 
disability and determination of medical etiology, require 
evidence from qualified professionals).  See also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Accordingly, the Board finds that the veteran's hearing 
testimony as to pre-1991 treatment for a nervous condition 
not competent on the issue of service connection.  For the 
same reason, the Board finds incompetent the 1992 statement 
of Ms. C. B. to SSA.   

In light of all of the foregoing, the Board must find that 
the preponderance of the evidence is against the claim.  
Accordingly, the veteran is not entitled to a benefit of 
reasonable doubt his in favor.  38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2003); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  





ORDER

Service connection for an acquired mental abnormality, to 
include generalized anxiety disorder and claimed as a nervous 
condition, is denied.



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



